DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 10/14/2021.
Claims 1, 11, and 19are amended.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
103
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 19 are unclear and indefinite. Claim 1 recites “A computer-implemented method performed by a computing system…receiving, from a computing device associated with an applicant…generating a digital version of the guarantee based on the information included in the application… verifying, by a blockchain node of the blockchain network,”, claim 11 recites “A computer-implemented system for implementing a trustable guarantee platform, the computer-implemented system comprising: one or more computers;… receiving, from a computing device associated with an applicant,… generating, using a homomorphic encryption scheme, one or more zero-knowledge proofs (ZKPs)… verifying, by a blockchain node of the blockchain network,”. Claim 19 recites “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system… receiving, from a computing device associated with an applicant,… sending the cyphertext and the one or more ZKPs to a blockchain network… verifying, by a blockchain node of the blockchain network,”. The claims are unclear and indefinite. The claims either recite a “computing device”,  a “blockchain node” or leave blank the entity performing the claim limitations, therefore making the claims unclear and indefinite as to the entity performing the functions. Additionally, claim 11 recites the system being able to be performed by “one” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10, 11, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. (2020/0127833) (“Konda”), in view of Maxwell (2016/0358165) (“Maxwell”) and further in view of Resch et al. (10,360,097) (“Resch”).
Regarding claims 1, 11 and 19, Konda discloses receiving, from a computing device associated with an applicant, an application of a guarantee made by at least a first guarantor to a beneficiary, wherein the application includes information associated with an identity of the applicant, an identity of the beneficiary, and one or more predetermined conditions of executing the guarantee (Abstract; ¶ 11, 16-18,  21-37); 
Konda -a ZKP-enabled DLN can be used to facilitate a transaction involving a non-fungible physical asset (e.g., drugs) with the use of token commitments that encode therein information related to the asset (e.g., the drugs), the sender of the asset (e.g., the pharmacy) and/or the recipient of the asset (e.g., the patient). In some implementations, an asset token may be generated to identify the asset, for example, by hashing some identifying parameters of the asset. In some cases, the generation of the asset token may be achieved off of the ZKP-enabled DLN (e.g., the hashing may not be computed on the ZKP-enabled DLN, but rather outside the network). the ZKP-enabled DLN 100 may include self-executing codes or smart contracts that are configured to execute upon fulfillment of conditions that are agreed upon between transacting parties. For example, some or all of the computing nodes 102 a-102 e may include copies of a self-executing code that self-execute upon fulfillment of the conditions. (¶ 11, 16)

generating a digital version of the guarantee based on the information included in the application(Abstract; ¶ 12, 23, 26); 
Konda - to represent the transfer of the asset to a recipient, a new token commitment (recipient token commitment) may be generated, the new token commitment including an asset token identifying the same asset (e.g., the same asset token used in generating the token commitment that included the public key of the sender) and the public key on the ZKP-enabled DLN of the recipient of the asset (e.g., patient)…  the transaction data related to the assets may include the identifier of the asset (e.g., a non-fungible token). For instance, the identifier of the non-fungible physical asset 112 may be an asset token (¶ 12, 26)

encrypting, using an encryption key, the digital version of the guarantee to generate cyphertext of the guarantee (¶ 21-28); 
Konda - one or more of the transacting parties (e.g., 110 a, 110 b) may encrypt the transaction data, and provide a decryption key to the auditor 110 c to obtain access and retrieve the encrypted transaction data… Further, one or more of the transacting parties (e.g., 110 a, 110 b) may generate and provide to a smart contract on the ZKP-enabled DLN 100 a ZKP that asserts, among other things, the encrypted data includes the transaction data, (¶ 23)

generating, one or more zero-knowledge proofs (ZKPs) related to one or more values associated with the guarantee, wherein the values in the one or more ZKPs comprise an encrypted actual loan amount, an encrypted remaining loanable amount, and an encrypted maximum loanable amount (¶ 17, 20, 23, 26); 
Konda -  the smart contract may be configured to compute a ZKP submitted by participants to verify the ZKP, i.e., verify the assertions contained within the ZKP… In some embodiments, the ZKP-enabled DLN 100 can also be used to facilitate transactions of assets that occur off-chain or off-line (e.g., transactions of physical assets such as, but not limited to, the movement (e.g., transfer) of physical assets, the change of title of physical assets, the combination or splitting of physical assets (e.g., before being transferred to a new owner, etc.)... , the combination or splitting of physical assets (e.g., before being transferred to a new owner, etc.)…  identifying information of asset tokens used to identify non-fungible off-chain assets, identifying information of token commitments used to represent the non-fungible off-chain assets on the ZKP-enabled DLN 100, a balance or amount of the fungible tokens (e.g., cryptocurrency) transferred as payment to the off-chain assets, …  the transaction data related to the payment 114 may include the amounts or balances, or changes thereof, of the cryptocurrencies or fungible in the accounts of the transacting parties 110 a, 110 b. (¶ 17, 20, 23, 26)
; 
sending the cyphertext and the one or more ZKPs to a blockchain network to store the cyphertext on a blockchain (¶ 8); 
Konda - a DLN can be and/or support a blockchain or blockchain network. Throughout the instant disclosure, in some embodiments, the terms “distributed ledger-based network” and “blockchain network” may be used interchangeably… on-chain representation of these off-chain transactions (e.g., the transaction of tokens that represent the assets on the blockchain network)… one or more of the transacting parties (e.g., 110 a, 110 b) may generate and provide to a smart contract on the ZKP-enabled DLN 100 a ZKP that asserts,  among other things, the encrypted data includes the transaction data,   (¶ 8, 23)

verifying, by a blockchain node of the blockchain network, the one or more ZKPs; and (¶ 8, 33, 34); 
Konda - the auditor 110 c may cause the smart contract to start the computation of the ZKP to determine the validity of the ZKP. In some implementations, the smart contract may be programmed to initiate (e.g., automatically) the computation of the ZKP based on a pre-determined condition… the smart contract may compute the ZKP to verify the validity of the ZKP. For example, the smart contract may use the additional input, if needed, to verify the ZKP. In some implementations, if the smart contract fails to verify the ZKP, the encrypted transaction data and/or the encrypted encryption key may be considered inauthentic (and, in some instances, may be discarded). In some implementations, the smart contract may verify the ZKP as valid (¶ 33, 34)

in response to verifying the one or more ZKPs, storing  the cyphertext on the blockchain through consensus of blockchain nodes of the blockchain network (¶ 12, 15-17, 33, 34); 
Konda - That is, the transferor can generate, using a computing node (e.g., on or off-the ZKP-enabled DLN), a ZKP that can be verified by a smart contract on the ZKP-enabled DLN, and the recipient may check, using its own computing node, the results of the verification computation to determine whether a claim contained within the ZKP has been verified as true… the computing nodes 102 a-102 e may communicate amongst each other with the results of the executions of their respective self-executing codes, for example, to arrive at a consensus on the results. In some implementations, one or a few of the computing nodes 102 a-102 e may have self-executing codes that self-execute, and the results would be transmitted to the rest of the computing nodes 102 a-102 e for confirmation.  (¶ 12)

Konda does not disclose by determining whether the encrypted actual loan amount and the encrypted remaining loanable amount add up to the encrypted maximum loanable amount.
Maxwell teaches by determining whether the encrypted actual loan amount and the encrypted remaining loanable amount add up to the encrypted maximum loanable amount (Abstract; ¶ 20-26, 29; claim 1)
Maxwell -  A blinding amount is added to an input value, and an output value is generated and encrypted. Both the input value and the output value are within a value range, where a sum of any two values within the range does not exceed an overflow threshold… Both the input value and the output value being transacted may be values falling with the value range, the value range being defined so that a sum of any two values within the range does not exceed an overflow threshold (e.g., the maximum possible value  (Abstract; ¶ 24)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Konda, and Maxwell in order to provide validity of a transaction’s conditions in a distributed leger (Maxwell; ¶ 3-5).

Neither Konda nor Maxwell teach using a homomorphic encryption scheme.
Resch teaches using a homomorphic encryption scheme (column 43, line 17-25, column 44, line 41-60)
Resch - The rebuilding participant encrypts the zero information gain partial slice using the public key of the rebuilding module and a homomorphic encryption algorithm to produce an encrypted zero information gain partial slice. Homomorphic encryption enables operations to be performed on ciphertexts, which remain intact upon decryption. (column 43, line 17-25)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Konda, Maxwell and Resch in order to provide the ability to complete tasks over a dispersed storage network (Resch; column 5, line 26-53).
Regarding claims 2 and 12, Konda discloses wherein the guarantee specifies that the first guarantor shall pay the beneficiary a predetermined amount when the one or more predetermined conditions of executing the guarantee are met (¶ 17, 20, 23, 26).
Regarding claims 3 and 13, Konda discloses wherein the first guarantor is an offshore bank that serves the applicant, the predetermined amount is paid to the beneficiary through an onshore bank that serves the beneficiary when the one or more predetermined conditions of executing the guarantee are met, and the application further includes information that specifies an identity of the onshore bank (¶ 13, 14, 20, 26).  
Regarding claims 5 and 15, Konda discloses wherein the identity of the applicant includes one or more of applicant's name, street address, phone number, e-mail address, and type of business, the identity of the beneficiary includes one or more of beneficiary's name, street address, phone number, e-mail address, and type of business, and the one or more predetermined conditions of executing the guarantee include one or more of default conditions, amendment conditions, cancelation conditions, effective date, and expiration date (¶ 11, 16-18,  21-37).  
Regarding claims 6 and 16, Maxwell teaches wherein the one or more ZKPs includes one or more of a range proof and a zero test (Abstract; ¶ 20-26, 29; claim 1). 
Regarding claims 7 and 17, Resch teaches wherein the encryption key for encrypting the digital version is derived based on a linear secret sharing scheme (column 46, line 13-35, column 47, line 29-48, column 56, line 34-60).  
Regarding claim 10, Konda teaches further comprising: 82 at a blockchain node of the blockchain network, verifying the one or more ZKPs and performing consensus based on the cyphertext of the guarantee after the one or more ZKPs are verified, and storing the cyphertext of the guarantee to the blockchain associated with the blockchain network after the consensus is successfully performed.at a blockchain node of the blockchain network, verifying the one or more ZKPs and performing consensus based on the cyphertext of the guarantee after the one or more ZKPs are verified, and storing the cyphertext of the guarantee to the blockchain associated with the blockchain network after the consensus is successfully performed (¶ 12, 15-17, 33, 34).
Claims 4, 8, 9, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. (2020/0127833) (“Konda”), in view of Maxwell (2016/0358165) (“Maxwell”), in view of Resch et al. (10,360,097) (“Resch”) and further in view of Madisetti et al. (2019/0018887) (“Madisetti”).
Regarding claims 4, 14 and 20, neither Konda, Maxwell nor Resch teach wherein the guarantee is in a form of a standby letter of credit (SBLC), and the application further includes information that proves the 81 applicant is capable of paying off the predetermined amount.  Madisetti teaches wherein the guarantee is in a form of a standby letter of credit (SBLC), and the application further includes information that proves the 81 applicant is capable of paying off the predetermined amount (Figure 28; ¶ 191-200).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Konda, Maxwell, Resch and Madisetti order to provide blockchain-scalability, fast and low-cost payment and transaction processing on blockchain networks (Madisetti; ¶ 2).
Regarding claims 8 and 18, Konda discloses wherein the guarantee is made by the first guarantor and a second guarantor to the beneficiary, and the guarantee specifies that the first and second guarantor shall pay the beneficiary a predetermined amount when the one or more predetermined conditions of executing the guarantee are met (Abstract; ¶ 11, 16-18,  21-37). Neither Konda, Maxwell nor Resch teach the guarantee is in a form of a standby letter of credit (SBLC). Madisetti teaches the guarantee is in a form of a standby letter of credit (SBLC) (Figure 28; ¶ 191-200).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Konda, Maxwell, Resch and Madisetti order to provide blockchain-scalability, fast and low-cost payment and transaction processing on blockchain networks (Madisetti; ¶ 2).
Regarding claim 9, Madisetti teaches wherein the first guarantor is a first bank that serves the applicant, the second guarantor is a second bank that serves the applicant, and the application further includes information that proves the applicant has sufficient funds in the first and second banks to pay off the predetermined amount in case the applicant is in default of the SBLC (Figure 28; ¶ 191-200, 217).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al, (US 2020003435- teaches zero knowledge proofs with legal documents on a blockchain.
Dowling et al., (US 2018/0268479) teaches the letter of credit being added to the blockchain for a transaction between a guarantor and a beneficiary.
Abebe et al. Enabling enterprise blockchain interoperability with trusted data transfer.
MA et al. An efficient NZK scheme for privacy-preserving transactions over account-model blockchain
Batra et al. (US 20180137465) teaches the encrypted contract terms and the blockchain 
Hu et al. (US 20200322128) teaches the ZKPs as an endorsement in a blockchain transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685